Bank of Am., N.A. v Davis (2022 NY Slip Op 06226)





Bank of Am., N.A. v Davis


2022 NY Slip Op 06226


Decided on November 9, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
JOSEPH J. MALTESE
HELEN VOUTSINAS, JJ.


2020-02003
 (Index No. 701734/14)

[*1]Bank of America, N.A., appellant, 
vLloyd O. Davis, etc., respondent, et al., defendants.


Aldridge Pite, LLP, Melville, NY (Kenneth M. Sheehan of counsel), for appellant.
Michael Kennedy Karlson, New York, NY, for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the plaintiff appeals from an order of the Supreme Court, Queens County (Kevin J. Kerrigan, J.), entered January 13, 2020. The order, insofar as appealed from, denied that branch of the plaintiff's motion which was, in effect, for leave to reargue its opposition to the prior motion of the defendant Lloyd O. Davis pursuant to CPLR 3215(c) to dismiss the complaint insofar as asserted against him, which had been granted in an order of the same court entered December 4, 2018.
ORDERED that the appeal is dismissed, with costs.
The Supreme Court properly characterized the subject branch of the plaintiff's motion, denominated as one to vacate an order, as seeking leave to reargue its opposition to the prior motion of the defendant Lloyd O. Davis pursuant to CPLR 3215(c) to dismiss the complaint insofar as asserted against him, which had been granted in an order of the same court entered December 4, 2018 (see Deutsche Bank Natl. Trust Co. v Lewin, 199 AD3d 642, 643; New Sans Souci Nursing Home v DeBuono, 249 AD2d 285, 286). Because no appeal lies from an order denying reargument, the appeal must be dismissed (see Deutsche Bank Natl. Trust Co. v Lewin, 199 AD3d at 643).
DILLON, J.P., CHAMBERS, MALTESE and VOUTSINAS, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court